UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-2033


TIMOTHY WILLIAMS,

                Plaintiff - Appellant,

          v.

FORCE PROTECTION INDUSTRIES INCORPORATED; HOWARD EISENHUT,
individually and as an employee of Force Protection
Industries Incorporated; SHELIA BOYD, individually and as an
employee   of   Force  Protection   Industries   Incorporated;
VANESSA LADSON, individually and as an employee of Force
Protection    Industries   Incorporated;   HELEN    GEARHEARD,
individually and as an employee of Force Protection
Industries Incorporated; BRENDA VALENTINE, individually and
as an employee of Force Protection Industries Incorporated,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Margaret B. Seymour, District
Judge. (2:07-cv-03679-MBS)


Submitted:   April 7, 2010                 Decided:   April 23, 2010


Before NIEMEYER, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Williams, Appellant Pro Se. Michael D. Carrouth, FISHER
& PHILLIPS, LLP, Columbia, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Timothy   Williams   appeals    the   district   court’s      order

accepting     the   recommendation     of   the   magistrate      judge    and

granting summary judgment to Defendants in this action alleging

employment discrimination under Title VII of the Civil Rights

Act of 1964, as amended, and raising related claims under state

law.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     Williams v. Force Protection Industries Inc., No. 2:07-

cv-03679-MBS    (D.S.C.   Mar.   31,   2009).     We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                       3